United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  September 14, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 05-10633
                          Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

TEDDY WAYNE SOLOMON,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:98-CR-299-1
                       --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Teddy Wayne Solomon, federal prisoner # 25882-077, appeals the

district court’s denial of his supplemental 18 U.S.C. § 3582 motion

to modify his term of imprisonment.    Solomon’s motion challenging

the constitutionality of his sentence, which was filed after the

conclusion of his direct appeal and 28 U.S.C. § 2255 motion, is an

unauthorized motion.    See United States v. Early, 27 F.3d 140, 142

(5th Cir. 1994).   Accordingly, Solomon’s appeal is DISMISSED for

lack of jurisdiction.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.